      Case 7:19-cv-00409 Document 66-3 Filed on 01/13/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
                            Plaintiff,              §
                                                    §
 v.                                                 §           CASE NO. 7:19-CV-409
                                                    §
 6.10 ACRES OF LAND, MORE OR LESS,                  §
 SITUATE IN HIDALGO COUNTY,                         §
 STATE OF TEXAS; YOLANDA                            §
 HERNANDEZ, ET AL.                                  §
                                                    §
                          Defendants.               §

______________________________________________________________________________

                   ORDER FOR DELIVERY OF POSSESSION
______________________________________________________________________________

        This action coming on upon the partially opposed motion of the Plaintiff for an order for

the surrender of immediate possession of the property described in the Complaint filed herein to

Plaintiff, and it appearing that Plaintiff is entitled to possession of said property.

        IT IS HEREBY ORDERED that all defendants to this action and all persons in possession

or control of the property described in the Complaint filed herein shall surrender possession of said

property to the extent of the estate being condemned, to the Plaintiff immediately.

        IT IS FURTHER ORDERED that a notice of this order shall be served on all persons in

possession or control of the said property forthwith.

        IT IS FURTHER ORDERED that:

        (1) This Order is without prejudice to the rights of Defendants to present evidence on the

            amount of just compensation to be paid and to share in the award; and

        (2) This case will remain open for the issue of just compensation.


                                               Page 1 of 2
                                  Order for Delivery of Possession
Case 7:19-cv-00409 Document 66-3 Filed on 01/13/20 in TXSD Page 2 of 2



  IT IS SO ORDERED.

  DONE at McAllen, Texas, this ___ day of ______________, 20___.


                                            ________________________
                                            RANDY CRANE
                                            United States District Judge




                                   Page 2 of 2
                        Order for Delivery of Possession
